Citation Nr: 1629069	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as due to posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970, to include courageous combat service in the Republic of Vietnam from July 1967 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record before the Board consists of the Veteran's paper claims file and electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND section that follows the below ORDER section of this decision.


FINDING OF FACT

Bilateral hearing loss did not manifest in service or within one year thereafter, and the competent and probative evidence of record does not relate the Veteran's bilateral hearing loss to his active duty military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

VA's duty to notify was satisfied by a letters dated March 2010, May 2010, August 2010, November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, and VA medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was also provided with an August 2010 audiogram and November 2010 VA examination in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The resulting November 2010 medical opinion is adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran declined to provide testimony at a hearing before the Board in his September 2011 VA Form 9.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT, Stephen A. Schroeder, et al. eds., at 110-11 (1988)).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

VA regulations provide that certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifested to a compensable degree within one year of separating from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Moreover, VA regulations do not preclude a finding of service connection for a current hearing loss disability where a Veteran's hearing was within normal limits on audiometric testing at separation from service; a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although all the evidence of record has been thoroughly reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background and Analysis

The Veteran claims his current bilateral hearing loss disability is due to his exposure to acoustic trauma during active duty service.  In an August 2011 statement, the Veteran indicated he believed his hearing loss began during his active duty service in Vietnam in a "hostile environment," to include participation in the Tet Offensive.

The record contains a diagnosis of bilateral sensorineural hearing loss under VA regulations during the pendency of the appeal, and as such, the Board finds the Veteran has established that he has a current disability for purposes of his claim for service connection.  See 38 C.F.R. § 3.385; see also Shedden, 381 F.3d at 1167.

With respect to an in-service injury, event, or illness, the Veteran's service personnel records reflect he served in the Republic of Vietnam from July 1967 to February 1969.  The Veteran reported in an August 2011 statement that while in Vietnam he participated in the Tet Offensive, and the Board finds this statement is credible.  The Board finds, exposure to acoustic trauma is conceded as it is consistent with the circumstances of the Veteran's service.  38 C.F.R. § 1154(a) (West 2014).

In that regard, conceding in-service noise exposure does not end the Board's inquiry.  The medical evidence must still demonstrate a nexus between the Veteran's current hearing loss disability and an in-service event or injury or, alternatively, that his current hearing loss disability manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Following a thorough review of the evidence of record, the Board finds that service connection for a hearing loss disability is not warranted.

Service treatment records do not contain any complaints of or treatment for hearing loss.  The Veteran denied ear trouble or hearing loss in his March 1967 and February 1970 reports of medical history.  Audiograms performed in March 1967 and February 1970 demonstrate normal hearing and a March 1970 statement signed by the Veteran indicates that, to the best of his knowledge, there was no change in his medical condition since his February 1970 separation examination.

VA treatment reports dated August 2010 demonstrate the Veteran reported difficulty hearing and a history of exposure to noise during service in Vietnam.  Examination revealed bilateral sensorineural hearing loss and hearing aids were recommended.  Private medical records do not contain any complaints of or treatment for hearing loss.  SSA records reflect the Veteran's hearing decreased following a stroke in December 2009.

In a statement from the Veteran dated August 2011, he reported that he was not aware of the severity of his hearing loss prior to his stroke rehabilitation treatment with Optimum Life Center and a subsequent hearing test administered by VA.  He also indicated that he had not undergone a hearing test since separating from service until a VA audiogram was administered in August 2010, nearly 40 years after separating from service.

At a November 2010 VA examination, the audiologist reviewed the Veteran's entire claims file.  The audiologist noted that the March 1967 and February 1970 audiograms were within normal limits and that an August 1970 VA audiogram demonstrated moderate to moderately-severe sensorineural hearing loss bilaterally.  The Veteran informed the audiologist that he worked in small arms repair in Vietnam with significant noise exposure.  In his civilian life, he reported working in maintenance type jobs and using hearing protection as required.  The audiologist ultimately determined the Veteran's hearing loss was "less likely as not" related to acoustic trauma during active duty noting that the Veteran worked around noise post-service and that medical "literature does not support delayed onset of hearing loss after this length of time from exposure."

The Board finds this opinion is probative.  In providing this opinion, the audiologist was fully apprised of the Veteran's military and post-military noise exposure, reviewed the Veteran's entire claims file to include all medical evidence, interviewed and examined the Veteran, and grounded this opinion in accepted medical principles.  As such, the November 2010 VA audiologist appropriately considered the Veteran's normal hearing results at separation from service along with the rest of the evidence of record, to include sound medical principles, in formulating this opinion.  This opinion is adequate and the Board may properly rely on it.

The only evidence of record finding a relationship between the Veteran's current bilateral hearing loss disability and his in-service noise exposure are the Veteran's own statements.  The Veteran's statements are competent evidence regarding what he experiences first-hand, such as symptoms of hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While in-service noise exposure is not disputed, the Veteran, as a lay person, is not competent to provide an opinion on the etiology of his hearing loss as it has not been shown that he possesses specialized medical education, training, or experience to be capable of making a determination regarding causation.  See 38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical causation do not constitute competent medical evidence).  On the other hand, competent evidence concerning the etiology of the Veteran's hearing loss has been provided by a qualified medical professional who examined the Veteran, reviewed and considered the medical evidence of record in conjunction with the Veteran's statements, and provided an adequate medical opinion.  38 C.F.R. § 3.159(a).

Although the Veteran has a current diagnosis of bilateral hearing loss as defined by VA regulations, the competent and probative evidence of record does not show that the Veteran's bilateral hearing loss is related to his military service, and therefore, service connection is not warranted.  Moreover, there is no evidence that the Veteran had a hearing loss disability as defined by VA regulations at any time during service or within one year of separating from service.

As the preponderance of evidence weighs against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.







REMAND

The Veteran claims his tinnitus is due to his exposure to acoustic trauma during service or, alternatively, to his now service-connected PTSD.  

The November 2010 VA medical opinion finding no relationship between the Veteran's tinnitus and active duty service is based solely on the lack of documentation of tinnitus during and upon separation from service, and therefore, a new opinion is required.  See Hensley, 5 Vet. App. at 159-60.

In a statement accompanying his September 2011 VA Form 9, the Veteran indicated that tinnitus was commonly linked with stress and depression and that he was currently being treated for anxiety and stress associated with PTSD.  The November 2011 VA medical opinion only considers tinnitus on a direct basis and does not consider whether the Veteran's tinnitus could be due to his service-connected PTSD.  As such, the Board finds a medical opinion addressing secondary service connection for tinnitus must be obtained.  On remand, the Veteran must also be provided with the requisite statutory and regulatory notice of the information or evidence needed to establish service connection on a secondary basis.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO must provide the Veteran and his representative with the requisite statutory and regulatory notice of the information or evidence needed to establish service connection on a secondary basis. 

2.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.

3.  All pertinent evidence of record must be made available to and reviewed by a VA audiologist to address the etiology of the Veteran's tinnitus.

Based on a review of the evidence of record, to include consideration of the Veteran's statements, a VA audiologist must state:

* Whether any diagnosed tinnitus at least as likely as not (50 percent probability or more) had its onset in or is etiologically related to the Veteran's active duty service; and

* If the above opinion is negative, then the audiologist must address whether any diagnosed tinnitus at least as likely as not (50 percent probability or more) had its onset in or is etiologically related to the Veteran's service-connected PTSD.  In so considering, the audiologist must consider whether the Veteran's PTSD aggravated the Veteran's tinnitus.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

For purposes of the opinion, the physician should assume that the Veteran is a credible historian.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  The RO or AMC must notify the Veteran that it is his responsibility to report for an examination, if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim for entitlement to service connection for tinnitus.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


